Citation Nr: 1512752	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-45 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right weak foot as secondary to the service-connected left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to September 1994. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri in February 2010 and July 2011, which denied service connection for a skin disorder of the left lower extremity and service connection for a bilateral foot disability, respectively.  

The Board remanded the case for additional development in April 2014.  In October 2014, the Appeals Management Center (AMC) granted service connection for a skin disorder and service connection for osteoarthritis of the left foot (or left weak foot).  As this constitutes a grant of the full benefit sought with regard to these disabilities, they are no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007).  Unfortunately, the Board finds that the Veteran's claim for service connection for right weak foot as secondary to the service-connected left ankle disability requires further development prior to adjudication by the Board.

The issues of service connection for hypertension and service connection for chronic kidney disease have been raised by the record in correspondence received on November 24, 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the present claim for a VA examination to determine whether the Veteran had a bilateral foot disability (claimed as bilateral week foot) and to provide an opinion to the following:(1) whether any diagnosed condition was at least as likely as not either caused or aggravated by his active service; or (2) whether any diagnosed condition was at least as likely as not due to or the result of the service-connected left ankle disability; or 3) whether any diagnosed condition was at least as likely as not permanently worsened in severity (aggravated) by the service-connected left ankle disability.

The August 2014 examiner indicated that the Veteran had degenerative joint disease of both feet.  However, the examiner only provided an opinion regarding the etiology of the Veteran's current left foot disability.  Accordingly, the Board finds August 2014 examination to be inadequate with regard to the Veteran's right foot condition.  As such, a remand is necessary in order to obtain a new VA examination and adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any right foot condition.  All testing deemed necessary must be conducted and results reported in detail. The examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability of the right foot to include: weak foot, degenerative joint disease, or pes planus was incurred (or aggravated) in active service.  

b. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability of the right foot to include: weak foot, degenerative joint disease, or pes planus is proximately due to or the result of the service-connected left foot or ankle disabilities.  

c. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability of the right foot to include: weak foot, degenerative joint disease, or pes planus was permanently worsened in severity (aggravated) by his service-connected left foot or ankle disabilities.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







